DETAILED ACTION
1.   The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA . 

Examiner's Amendment
2.   An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.
        Claims 1 and 18 have been amended below in order to correct antecedent basis of certain limitations in the claims.
              - Claim 1, “at least part of the memory chips”15 on line 4 is amended to “the at least part of the memory chips” 15 in order to correct antecedent basis for this limitation in the claim (referred to “at least part of the memory chips” on line 3 of the claim).
               - Claim 18, “heat a memory chip”15 on lines 1-2 is amended to “heat the memory chip”15 in order to correct antecedent basis for this limitation in the claim (referred to “memory chip” on lines 1-2 of  parent claim 14 and line 1 of parent claim 1).
        The application has been amended as follows:
              In the claims: 
                  Claim 1 (Currently Amended): A semiconductor device, comprising a plurality of memory chips and a temperature detection circuit, the temperature detection circuit comprising:   
                     a plurality of temperature sensitive elements, arranged on at least part of the memory chips to detect temperatures of the at least part of the memory chips; and 
                     processor, wherein the plurality of temperature sensitive elements share the processor with each other, the processor is configured to process a signal of at least one of the temperature sensitive elements, the processor comprises a calibration value memory cell and a calibrator, the calibration value memory cell being configured to store a calibration value corresponding to the temperature sensitive element, and the calibrator being configured to calibrate the temperature sensitive element according to the calibration value.
                   Claim 18 (Currently Amended): The semiconductor device of claim 14, wherein the control chip is configured to heat [[the memory chip before the memory chip is started, and determine whether a temperature detected by the temperature sensitive element reaches a set threshold or not, and wherein the control chip is configured to control the memory chip to start when the temperature detected by the temperature sensitive element reaches the set threshold.

Allowable Subject Matter
3.   Claims 1-20 are allowed.
4.  The following is a statement of reason for indication of allowable subject matter:
        Regarding independent claim 1, the prior art made of record and considered pertinent to the applicant's disclosure, taken individually or in combination, does not teach the claimed invention having “processor, wherein the plurality of temperature sensitive elements share the processor with each other, the processor is configured to process a signal of at least one of the temperature sensitive elements, the processor comprises a calibration value memory cell and a calibrator, the calibration value memory cell being configured to store a calibration value corresponding to the temperature sensitive element, and the calibrator being configured to calibrate the temperature sensitive element according to the calibration value”, and a combination of other limitations thereof as recited in the claim. Claims 2-20 depend on claim 1.   
5.   Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee. Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance”.
Conclusion
6.    Any inquiry concerning this communication or earlier communications from the examiner should be directed to TRI M HOANG whose telephone number is (571) 270-1515. The examiner can normally be reached on Monday-Friday 8:30AM - 5:00PM EST.
         Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at
          If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Amir Zarabian, can be reached on 571-272-1852. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
          Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system. Status information for published applications may be obtained from either Private PAIR or Public PAIR. Status information for unpublished applications is available through Private PAIR only. For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000. 


/TRI M HOANG/ 
Primary Examiner, Art Unit 2827